Peb OubiaM.
The exception, of tbe defendant must be sustained because be has been charged with the amount of the accounts, without regard to their collectibility, when all the evidence is to the effect that the plaintiff is only entitled to a proportionate part of the net profits, and the plaintiff himself testified that the defendants “were to collect and pay when collected.”
If this is the contract, the account must be restated, charging the defendant with the sums collected and, in addition, with the uncollected accounts which could have been collected by the exercise of ordinary diligence.
Reversed.